DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Terminal Disclaimer
The terminal disclaimer filed on 12/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No.: US 10,466,827 B2 have been reviewed and is accepted. The terminal disclaimer has been recorded.


Reason for Allowance

Claims 1, 3, and 7-13, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s arguments/remarks submitted 12/22/2021 and a thorough search the closest prior arts Kawamura (US 2016/0153845 A1), in view of Ando et al. (US 2014/0049137 A1), and in further view of Kano et al. (US 2016/0357331 A1), and in further view of Ando et al. (US 2016/0195971 A1), and in further view of Ando et al. (US 2013/0057499 A1), and in further view of Ando et al. (US 2015/0247765 A1), and in further view of KANO et al.  (US 2017/0192550 A1), and in further view of KIHARA (US 2017/0177106 A1), and in further view of MORI et al. (US 2017/0160872 A1), and in further view of Ando et al. (US 2017/0131806 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
at least one of the first and second detection electrodes having an extension part which extends along the uniaxial direction, at least a portion of the extension part being longer than half a length of a long side of the piezoelectric film as claimed in claim 1. 

With regards to independent claim 10, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
at least one of the first and second detection electrodes having an extension part extending along the uniaxial direction, the extension part having a portion longer than half a length of a long side of the piezoelectric film as claimed in claim 10. 


The dependent claim 3, 7-9, and 11-13 are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628